Citation Nr: 0830759	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether the reduction in rating from 20 percent to 10 
percent for instability, left knee, status post meniscectomy 
was proper.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1964 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  In December 
2004, the RO reduced the disability rating for menisectomy 
with left knee instability from 20 percent to 10 percent in 
December 2004, effective March 1, 2005.  In April 2004, the 
RO denied an increased rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.  


FINDINGS OF FACT

1.  The veteran's 20 percent evaluation for meniscectomy of 
the left knee with instability had been in effect for more 
than five years at the time of the December 2004 rating 
decision that decreased the evaluation for the left knee 
meniscectomy with instability to 10 percent.

2.  The September 2004 rating decision that proposed the 
reduction, the December 2004 rating decision, and the 
September 2005 statement of the case do not reflect 
consideration of the provisions of 38 C.F.R. § 3.343 or 38 
C.F.R. § 3.344 prior to the reduction action.

3.  The lumbar spine disability is manifested by forward 
flexion most severely limited to 30 degrees, muscle spasms, 
stooped gait and posture, fixation, and functional impairment 
due to pain.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for the meniscectomy of 
the left knee with instability from 20 percent to 10 percent 
was not in accordance with law, and the 20 percent evaluation 
is restored, effective from February 17, 1999. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for degenerative joint disease of the lumbar spine 
are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the increased rating claim for the lumbar spine 
disability by letter dated in February 2004.  The 
notification provided the general criteria for substantiating 
an increased rating claim and requested the claimant to 
provide evidence in his possession that pertains to the 
claim.  The notification, however, did not provide the 
criteria for assigning disability ratings and effective dates 
or notify the appellant to submit evidence of how his 
disability affects his employment and daily life or the 
rating criteria for disabilities of the spine.  Thus, VA's 
duty to notify has not been satisfied with respect to VA's 
duty to notify him of the information and evidence necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, 22 Vet. App. at 48.  Specifically, the 
veteran on his physical examinations from 2003 to 2004 and on 
a statement submitted in February 2004 has indicated how his 
back disability affects his daily life and previous 
employment and how his ranges of motion in the spine are 
limited.  These actions by the veteran indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process regarding both the 
rating criteria for his lumbar spine disability and the 
effect the disability has on his daily life.  The veteran's 
representative also is presumed to have basic knowledge of VA 
law and to have imparted this knowledge to the veteran.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  As both 
actual knowledge of the veteran's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the spine disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The veteran's claim for reinstatement of a 20 percent 
disability rating for meniscectomy with instability of the 
left knee has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 




Restoration

The record shows that an increased evaluation of 20 percent 
was assigned for the veteran's left knee meniscectomy with 
instability in a January 2000 rating decision, effective from 
February 17, 1999.  This evaluation was assigned under the 
provisions of 38 C.F.R. § 4.71a, Code 5257.  

The RO proposed in a September 2004 rating decision to reduce 
the disability evaluation for the left knee meniscectomy with 
instability from 20 percent to 10 percent.  The veteran was 
informed of this proposal on September 11, 2004, and given 60 
days to respond.  The evaluation was decreased in a December 
2004 rating decision, which reduced the veteran's combined 
rating from 80 percent to 70 percent.  The effective date of 
the reduction was March 1, 2005.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred. 38 
U.S.C.A. § 1155.  When an RO reduces a veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2007); see Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case it must it be determined that an improvement 
in a disability has actually occurred and that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level. 38 C.F.R. § 3.105(e) (2007).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

Under 38 C.F.R. § 3.344(a)(b), the RO must find the 
following: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

The provisions of 38 C.F.R. § 3.344(a)(b) provide certain 
procedural protections to the veteran in regards to 
reductions of rating evaluations.  The regulation is 
applicable if the evaluation was in effect five years or more 
at the time of the effective date of the reduction in the 
December 2004 rating decision.

The veteran's 20 percent evaluation for meniscectomy with 
instability of the left knee had been in effect for over six 
years at the time the reduction became effective. Thus, the 
provisions of 38 C.F.R. § 3.344 apply in this instance.

Where a rating reduction was made without observance of law, 
the reduction must be vacated and the prior rating restored.  
Schafrath, 1 Vet. App. at 595.

The reduction of the 20 percent evaluation for the left knee 
meniscectomy with instability is void ab initio because the 
provisions of 38 C.F.R. § 3.344 were not considered.  The 
veteran was not given notice of 38 C.F.R. § 3.344 or 38 
C.F.R. § 3.343 in the September 2004 proposed rating, 
December 2004 rating decision, September 2005 statement of 
the case, or the November 2005 supplemental statement of the 
case.  The decision to reduce was not in accordance with law 
because the RO did not make a finding that the VA examination 
used as a basis for the reduction was as full and complete as 
the examination on which the 20 percent rating was 
established.  Nor was there a finding that it was reasonably 
certain that the material improvement found would be 
maintained under the ordinary conditions of life.  

Accordingly, restoring the 20 percent evaluation assigned for 
the left knee meniscectomy with instability is warranted, 
effective from February 17, 1999.

Increased rating of the lumbar spine

The RO granted service connection for degenerative joint 
disease of the lumbar spine in February 2001 assigning a 20 
percent rating, effective February 17, 1999.  This rating was 
confirmed in October 2002.

In December 2003, the veteran filed an increased rating claim 
for his lumbar spine disability asserting that his condition 
had worsened.  On a February 2004 statement, he complained of 
muscle spasms in his lower back down his buttocks and that 
his back disability affects his sleeping and sex life.  He 
submitted a statement from a friend who has observed the 
veteran being unable to sit or stand in one position for an 
extended period of time.  He also reportedly was limited in 
his ability to stoop, kneel, bend, or walk for any extended 
distance.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's lumbar spine disability is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which includes degenerative joint disease under 
Diagnostic Code 5242.  The RO's rating sheet listing the 
disabilities subject to compensation, however, notes that 
Diagnostic Code 5243 for intervertebral disc syndrome is the 
appropriate diagnostic code.  

VA regulations provided that intervertebral disc syndrome 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

The medical evidence does not show any findings of physician-
prescribed bedrest for any period of time due to the 
veteran's lumbar spine disability.  Thus, a rating higher 
than 20 percent would not apply under the rating criteria for 
intervertebral disc syndrome.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

A June 2003 VA orthopedic consult report shows the veteran 
has a 50 percent loss of lumbar forward flexion and lateral 
bending, which would equate to approximately 45 degrees of 
forward flexion and 15 degrees of lateral bending.  

Private orthopedic records dated from September 2003 to March 
2004 show fixation in the lumbar spine and sacroiliac joints.  
Paravertebral muscle spasm and trigger points also were 
palpated in the paravertebral muscles.

A February 2004 VA examination report shows the veteran 
developed a constant ache across the lower back and that with 
some activities he had a sharp jabbing pain in the mid right 
back and muscle spasms down the right side of the buttocks.  
He also noted some radiation of pain into the posterior 
thighs bilaterally.  The spasms came on gradually and lasted 
up to 1/2 hour depending on the number of muscle relaxants he 
took.  He noted that prolonged sitting, standing in an idle 
position, or lifting would cause flares; a sneeze or cough 
also would initiate a flare.  He was unable to estimate the 
degree of lost range of motion during these episodes due to 
the spasm pain.  On physical examination, the veteran was 
able to ambulate without assistance and had a stooped gait 
and posture.  There was no atrophy with increased tone 
throughout the paraspinous muscles in the mid to lower back.  
There was minimal tenderness to palpation in the left lower 
lumbar region.  There were no muscular spasms at rest.  Range 
of motion showed 67 degrees of forward flexion, 60 degrees 
after repetitive bending at the waist; backward extension was 
28 degrees, 20 degrees after repetitive bending; lateral 
flexion 18 degrees on the right, 20 degrees after repetitive 
bending; 15 degrees of lateral flexion on the left, the same 
after repetitive bending; and 10 degrees of right and left 
rotation, unchanged after repetitive bending.  The assessment 
was degenerative joint disease of the lumbar spine with pain 
and limitations to range of motion as described above.

A later February 2004 VA medical record shows the veteran 
flexed to 30 degrees; extended to 10 degrees; side bended to 
5 degrees; and had muscle spasm and pain to palpation to the 
lower lumbar area.  The examiner determined that the veteran 
had a permanent problem and could expect symptoms similar to 
what he is experiencing with intermittent exacerbations.

In March 2004, a private orthopedic examination shows flexion 
in the spine was 40 to 60 degrees; extension was 20 to 30 
degrees; right and left lateral flexion was 15 to 25 degrees; 
and right and left lateral rotation was 15 to 30 degrees.

A later March 2004 VA initial physical therapy evaluation 
shows side bending was decreased by 25 percent bilaterally 
with increased muscle spasm.  Rotation was within full limits 
with pain noted in standing.  Flexion was decreased by 25 
percent (which would equate to approximately 67 degrees of 
flexion); extension was within full limits with pain.  
Rotation in supine revealed right side within full limits and 
left side decreased by 50 percent.  VA physical therapy 
records dated from March 2004 to February 2005 show continued 
treatment for the lumbar spine.

The February 2004 VA medical record showing forward flexion 
in the lumbar spine to 30 degrees warrants a 40 percent 
evaluation under the general rating formula for the spine.  
The veteran has findings of fixation in the lumbar spine 
according to the private orthopedic evaluations dated from 
2003 to 2004, which also supports a 40 percent evaluation for 
favorable ankylosis in the thoracolumbar spine.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  While 
the February 2004 VA examination report noted that the 
veteran had a stooped gait and posture, he does not have 
ankylosis in an unfavorable position as the lumbar spine had 
ranges of motion and was not fixed in a permanently 
unfavorable position.  Although the remaining ranges of 
forward flexion reflected in the medical evidence of record 
support the lower 20 percent rating, all doubt is resolved 
the veteran's favor that the impairment in the lumbar spine 
more closely approximates the criteria for the 40 percent 
rating.  See 38 C.F.R. §§ 3.102, 4.7.  The February 2004 VA 
examiner determined that the veteran had a permanent problem 
and could expect symptoms similar to what he is experiencing 
with intermittent exacerbations.

A separate neurological rating does not apply.  A June 2003 
VA medical record shows that sensation and pulses were intact 
to lower extremities.  A February 2004 VA examination report 
also shows that sensation was intact to light touch and 
reflexes were 1+ in the right patellar and 2+ in the left.  A 
March 2004 private orthopedic examination report shows lower 
extremity sensory testing was performed with a pinwheel 
bilaterally and found to be normal.  Reflexes were 2+ in the 
patellar and Achilles and found to be normal.  On a separate 
March 2004 VA medical record, sensation appeared to be intact 
but the veteran was hypersensitive to touch at the right 
thoracic paraspinal level.  A January 2005 VA medical record 
shows complaints of chronic occasional numbness in the left 
lower extremity from his prior back surgery in 1996 but there 
was no bladder or bowel incontinence.  On physical 
examinations from December 2004 to August 2005, sensation was 
intact and deep tendon reflexes were within normal limits and 
symmetric.  An August 2005 VA medical record notes complaints 
of pain and numbness radiating into the left lower extremity 
and that the veteran had multiple orthopedic problems 
including left knee arthritis.  He denied any bowel or 
bladder problems.  On physical examination sensation was 
grossly intact.  A magnetic resonance imaging report showed a 
herniated disc at L5-S1 but there was no significant canal 
compromise or nerve root compression or significant disease 
at other levels.  The physician found that there was no 
significant lumbar disease that needed neurosurgical 
intervention.

In evaluating the veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and limitation of 
motion of the spine and other functional impairment.  His 
functional impairment, however, is considered by the 40 
percent rating assigned for the lumbar spine under the 
general rating formula for the spine.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable as all 
doubt has been resolved in the veteran's favor for the 
periods of time at issue.  38 C.F.R. § 3.102;  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

An extra-schedular rating also does not apply for the lumbar 
spine disability.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  A February 2004 VA medical record noted that the 
veteran could function at a sedentary to light work level.  
The veteran's lumbar spine disability is shown to affect his 
employment prospects in that he is unable to engage in any 
strenuous physical activity.  The evidence, however, does not 
rise to the level of marked periods of employment; there is 
no evidence that the veteran would not be able to do any job 
that did not, perhaps, involve physical activity.  The record 
also shows no evidence of frequent periods of hospitalization 
due to the lumbar spine disability.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against any claim for 
further increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.






ORDER

The reduction in rating from 20 percent to 10 percent for 
instability, left knee, status post meniscectomy was not 
proper and the 20 percent evaluation is reinstated.

Entitlement to an evaluation of 40 percent, but no higher, 
for degenerative joint disease of the lumbar spine is 
granted, subject to the rules and payment of monetary 
benefits.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


